Citation Nr: 9934004	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-06 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin rash, claimed as 
a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970 and from November 1970 to February 1982. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1994 rating decision from the Department 
of Veterans Affairs (VA) Waco, Texas Regional Office (RO), 
which denied entitlement to service connection for a skin 
rash, claimed as a result of herbicide exposure.

The Board notes that in a February 1998 rating decision, the 
RO denied entitlement to a temporary total evaluation for a 
service-connected condition requiring convalescence, and 
continued a 30 percent disability evaluation for a hip 
replacement.  The veteran has not submitted a notice of 
disagreement as to the determination.  


FINDINGS OF FACT

1.  Competent medical evidence of a disorder which may be 
presumptively linked to herbicidal exposure during the course 
of the veteran's Vietnam service has not been presented.

2.  Competent medical evidence of a nexus between a skin rash 
and an incident of service has not been presented.  



CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
rash, claimed as a result of herbicide exposure, is not well 
grounded.  38 C.F.R. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service personnel records reflect numerous citations and 
awards, including the Vietnam Service Medal with one Star, 
the Vietnam Campaign Medal with device, and the Vietnam Cross 
of Gallantry with Palm.

Service medical records reflect a complaint of a pruritic 
rash on the right side in December 1968.  An impression of 
herpes zoster was noted.  The veteran was treated for 
blisters and calluses on his right foot in January 1969.  
Periodic examinations dated in September 1981, April 1982, 
August 1983, January 1985, and February 1986 are silent for 
complaints or notations of skin rashes or defects.  

Upon VA examination dated in March 1983, the examiner noted 
no lesions on physical examination of the veteran's skin.  
The examiner noted no complaints relevant to a skin rash.  

VA outpatient treatment records dated from October 1982 to 
January 1984 are silent for complaints, treatment, or 
diagnoses relevant to a skin rash.  

VA outpatient treatment records dated from July 1988 to 1990 
are silent for complaints, treatment, or diagnoses relevant 
to a skin rash.  

Upon VA orthopedic examination dated June 16, 1990, the 
examiner noted no complaints or defects relevant to a skin 
rash.  

A VA outpatient treatment record dated June 22, 1990 reflects 
a complaint of a rash over both lower extremities.  It was 
noted that the veteran reported having had the rash since his 
Vietnam service.  Physical examination was negative for 
adenopathy.  A rash of unknown etiology was assessed.  

VA outpatient treatment records dated from September 1990 to 
March 1992 are silent for complaints or treatment relevant to 
a skin rash.  A VA hospital record dated in August 1993 is 
also silent for complaints or treatment relevant to a skin 
rash.  

Upon VA Agent Orange examination dated in June 1993, the 
veteran complained of a skin rash on his legs for twenty 
years.  Upon physical examination the veteran's general 
appearance was noted as good and his skin was evaluated as 
normal.

Upon VA examination dated in November 1993, the veteran 
complained of a skin rash secondary to herbicide exposure.  
The veteran reported having a rash on his feet and lower legs 
since he was in Vietnam.  Physical examination revealed some 
scaling of the skin along the lateral and medial margins of 
both feet with interdigital maceration and cracking of the 
skin.  The right great toenail was noted as markedly 
thickened and yellow in color.  The examiner noted a 
diagnosis of tinea pedis of the lower extremities due to 
fungus infection.  The examiner opined that it was not 
related to Agent Orange exposure.  

VA outpatient treatment records dated from June 1993 to 
October 1994 are silent for complaints, treatment, or 
diagnoses relevant to a skin rash.

Upon VA examination dated in June 1994, the examiner noted 
some dermatitis around the ankles, but noted it was not the 
type seen in psoriasis.  The examiner also noted bilateral 
abnormalities of the toenails and fingernails.  The examiner 
opined that psoriatic arthritis should be considered, 
although there were no clear-cut psoriatic lesions.  The 
examiner noted that abnormal toe and fingernail findings were 
associated with psoriatic arthritis.  

VA outpatient treatment records dated in 1995 are silent for 
complaints, treatment, or diagnoses relevant to a skin rash.  

Records from the Social Security Administration dated in 
April 1995 reflect the veteran was awarded disability 
benefits commencing in July 1993.  

VA outpatient treatment records dated in 1996 are silent for 
complaints, treatment or diagnoses relevant to a skin rash.

Upon VA examination dated in May 1996, the veteran complained 
of low back pain, burning pain in his hips, and burning pain 
in his knees.  The examination report is silent for 
complaints or observations relevant to a skin rash.  

A VA examination report of the spine dated in October 1996 is 
silent for complaints or observations relevant to a skin 
rash.  

A VA hospital record dated in December 1996 reflects the 
veteran underwent a right total hip replacement procedure.  

VA clinical records dated from March 1997 to January 1998 
reflect a notation of subtalar joint pain secondary to a pes 
planus foot type and bilateral mild bunion deformity and 
hammertoes.  It was also noted that the veteran's hallux 
nails were appreciably thickened and ingrown.  It was noted 
that there was no evidence of nail fold infection erythema, 
swelling, drainage, or bacterial infection.  Assessments of 
onychodystrophic nails and non-infected onychoincurvated 
hallux nails were noted.  

A VA examination report of the hips dated in January 1998 is 
silent for complaints or observations relevant to a skin 
rash.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). Certain chronic disabilities, such as hypertension, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
the establish that he was not exposed to any such agent 
during service.  Regulations provide, in pertinent part, that 
if a veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  

In January 1994, the Secretary of Veterans Affairs 
(Secretary) determined that there is no positive association 
between herbicide exposure and any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 59 Fed. 
Reg. 341-46 (January 4, 1994).  Additionally, it has been 
held that in order to be entitled to the presumption of 
service connection for herbicide exposure, the veteran must 
have been diagnosed to have one of the conditions enumerated 
in either 38 U.S.C.A. § 1116(a) (West 1991) or 
38 C.F.R. § 3.309(e).  See McCartt v. West, 12 Vet. App. 164, 
168 (1999).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, but 
must also determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; lay or medical 
evidence of the incurrence or aggravation of a disease or 
injury in service; and competent medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v.  Brown, 7 Vet. App. 498 (1995).  A 
claim based on chronicity may be well grounded if the chronic 
condition is observed during service, continuity of 
symptomatology is demonstrated thereafter and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  
Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Analysis

The second and third prongs of the Caluza test may be met by 
evidence that a veteran with service in Vietnam has one of 
the disorders specified in either 38 U.S.C.A. § 1116(a) or 
38 C.F.R. § 3.309(e).  See Darby v. West, 10 Vet. App. 243, 
246 (1997).  In this case, the veteran has none of the 
enumerated diseases.  The medical evidence of record reflects 
the veteran has been diagnosed with herpes zoster, a rash of 
unknown etiology, tinea pedis and oncophytosis of the lower 
extremities due to fungus infection, and dermatitis.  Because 
none of these disorders is enumerated as presumed to have 
been incurred by exposure to a herbicide agent, the veteran's 
claim of entitlement to service connection for a skin rash on 
a presumptive basis is not well grounded.  See McCartt, 12 
Vet. App. at 168; Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  

As previously noted, the veteran may also establish 
entitlement to service connection on a direct basis.  
However, a review of the record reflects that competent 
medical evidence of a nexus between the veteran's 
dermatological disorder and an incident of service has not 
been presented.  Thus, the veteran's claim of entitlement to 
service connection for a skin rash on a direct basis is not 
well grounded.

The Board recognizes that pursuant to 38 C.F.R. § 3.303(b), 
if the evidence showed that the veteran had a chronic 
condition during service; or the evidence were to demonstrate 
a continuity of his symptoms following service, he would then 
have established a well grounded claim.  

The Board notes that the veteran's service medical records 
reflect a complaint of a pruritic rash; however, an 
impression of herpes zoster was noted.  VA examination in 
March 1983 revealed no skin lesions and post-service medical 
records are silent for complaints related to a skin rash 
until June 1990 when a rash of unknown etiology was noted.  
Upon physical examination dated in June 1993, the veteran's 
skin was evaluated as normal.  A diagnosis of tinea pedis and 
oncophytosis of the lower extremities due to fungus infection 
was noted in November 1993.  However, the examiner opined 
that it was not related to exposure to Agent Orange.  A 
diagnosis of dermatitis was noted in June 1994.  

The Board concludes that such evidence does not demonstrate 
the presence of a chronic disorder in service or evidence of 
continuity of symptoms that would warrant further development 
under 38 C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet. App. 
488 (1997).

Accordingly, in the absence of competent medical evidence of 
a nexus between the veteran's dermatological disorder and an 
incident of service, or competent evidence of a diagnosis of 
a disorder presumed to have been incurred by exposure to a 
herbicide agent, the veteran's claim is not well grounded and 
must be denied.




ORDER

The claim of entitlement to service connection for a skin 
rash as a result of herbicide exposure is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

